ON REHEARING
These actions, commenced in the Court of Common Pleas for Hampton County, February, 1928, are for the recovery of damages against the defendant for alleged breach of alleged contracts of employment. Issues being joined, the cases, by agreement, were tried together, at the fall, 1929, term of said Court, before his Honor, Judge William H. Grimball, and a jury, resulting in the direction of a verdict for the defendant in each case, at the close of the testimony offered by plaintiffs and defendants in response to the pleadings. From the judgments entered thereon the plaintiffs appeal to this Court. The appeals were heard together before this Court at the March, 1930, term, and an opinion written by Judge Graydon, Acting Associate Justice, concurred in by the majority of the members of the Court, was filed January 20, 1931, affirming the judgments *Page 312 
in the lower Court. Thereafter, upon petition by appellants a rehearing was ordered and the questions raised by the appeal reargued.
Since, under our view, the cases will have to be remanded for a new trial, we shall not discuss the testimony.
The grounds, upon which the defendants' motion for direction of a verdict was made, included, among others, the following:
"1. That there is no testimony tending to establish the alleged contract as set out in the complaint; and that there is no testimony tending to establish any binding legal enforceable contract of employment.
"2. The testimony shows that the alleged contract is indefinite as to the time of service, and lacking in mutuality, and that it is not claimed that it was binding at all on the employees and they could quit at any time they chose, and that it is an indefinite contract, and such contract can be waived by either party."
The verdict was directed upon the grounds quoted. In passing upon the question, the trial Judge made the following ruling: "Well, gentlemen, I guess I have got to the crossroads. I can't see after listening to counsel on both sides very fully that there has been proved any contract binding upon both parties, and, therefore, under the decisions and the authorities in my opinion, it is my duty to direct a verdict and grant the motion which I do on the first two grounds."
The conclusion announced in the leading opinion filed in the case, following the first hearing, affirming the ruling of the trial Judge and the judgment in the lower Court, was based upon the principle stated in the case of Gantt v. Ry.Co., 125 S.C. 518, 118 S.E., 920, which case was considered and discussed by this Court, in the opinion recently filed in the case of Johnson v. Express Company, 163 S.C. 191,161 S.E., 473, in which case the question presented in the case at bar was involved and decided adversely to the ruling of the trial Judge in the case at bar. In sustaining the appeal, we *Page 313 
deem it sufficient to call attention to the opinion in the Johnsoncase. In justice to the trial Judge, we wish to state that the opinion in the Johnson case having been filed since the trial of the case at bar, his Honor, of course, knew nothing of the holding of this Court, in that case, when the question was presented before him.
The Court deems it unnecessary to consider the other questions raised by the appeal or suggested by counsel.
The judgment of this Court is that the order and judgment of the lower Court be reversed and the cases remanded for a new trial.
(Note. — The complaint in the Stuart case [omitting formal parts] will be incorporated in the report of the case, the allegations in each case being the same, in so far as they are pertinent to the question we have considered.)
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICES STABLER and BONHAM concur.
MR. JUSTICE COTHRAN did not participate on account of illness.